              Case 3:20-bk-03304-JAF        Doc 25    Filed 02/23/21     Page 1 of 5




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


In re:

GRANTLAND KINGMAN,                                    Case No.: 3:20-bk-03304-JAF
AKA GRANT KINGMAN,                                    Chapter: 7

         Debtor.                                  /

                          COMERICA BANK’S VERIFIED
                    MOTION FOR RELIEF FROM AUTOMATIC STAY

                              NOTICE OF OPPORTUNITY
                        TO OBJECT AND REQUEST FOR HEARING

If you object to the relief requested in this paper, you must file a response with the Clerk of
Court at 300 North Hogan Street, Suite 3-150, Jacksonville, Florida 32202-4267 within 21
days from the date of the attached proof of service, plus an additional three days if this
paper was served on any party by U.S. Mail.

If you file and serve a response within the time permitted, the Court will either notify you
of a hearing date or the Court will consider the response and grant or deny the relief
requested in this paper without a hearing. If you do not file a response within the time
permitted, the Court will consider that you do not oppose the relief requested in the paper,
and the Court may grant or deny the relief requested without further notice or hearing.

You should read these papers carefully and discuss them with your attorney if you have
one. If the paper is an objection to your claim in this bankruptcy case, your claim may be
reduced, modified, or eliminated if you do not timely file and serve a response.

         Comerica Bank (the “Secured Creditor”), its successors and/or assigns, as a secured

creditor of the bankruptcy estate of Grantland Kingman (the “Debtor”), seeks relief from the

automatic stay pursuant to 11 U.S.C. § 362(d), and in support thereof, states as follows:

         1.     Debtor's Bankruptcy Case. On November 13, 2020, the Debtor filed the above-

captioned Chapter 7 bankruptcy case.

         2.     Jurisdiction. Jurisdiction of this matter is properly before this Court pursuant to
            Case 3:20-bk-03304-JAF         Doc 25     Filed 02/23/21    Page 2 of 5




28 U.S.C. § 1334 and Rule 4001(a) of the Federal Rules of Bankruptcy Procedure.

       3.      The Note and Mortgage. On July 24, 2008, the Debtor executed and delivered a

Direct Simple Interest Installment Loan Contract and Disclosure Statement (the “Note”) in the

principal amount of $156,000.00, which is secured by a First Preferred Ship Mortgage (the

“Mortgage”). The Mortgage was executed by Grantland I Kingman. The Mortgage is recorded

in Batch No. 654178, Document ID 9331656 with the Department of Homeland Security United

States Coast Guard. A copy of the Mortgage, together with the Note, and any applicable Titles

are attached hereto as Exhibit A, B and C.

       4.      Collateral. Secured Creditor is entitled to enforce the Note and Mortgage, which

are secured by the following described collateral: 1974 Hincklev 49 Ketch, Official Number

560167, Hull Identification Number HRH490184197 (the “Collateral”). The Valuation of a

1974, 49’ Hinckley Ketch (the “Appraisal”) lists the estimated fair market value of the Collateral

at $133,000.00. A copy of the Appraisal is attached hereto as Exhibit D.

       5.      Secured Creditor’s Claim. As of February 19, 2021, the total payoff owed to

Secured Creditor is $91,098.85. Debtor has defaulted by failing to make one (1) payments of

$775.66 due on November 23, 2020 and two (2) payments of $1,280.33 each due December 23,

2020 to January 23, 2021, for a total delinquent amount of $3,336.32. Another payment will

come due February 23, 2021 in the amount of $1,280.33, making the total default $4,616.65. A

copy of the Payoff is attached hereto as Exhibit E.

       6.      Relief Requested. Secured Creditor requests the entry of an order modifying the

automatic stay pursuant to 11 U.S.C. § 362(d) to permit Secured Creditor to enforce all of its in

rem remedies against the Collateral pursuant to the Note and Mortgage. The requested relief

should be granted for the following reasons:
            Case 3:20-bk-03304-JAF          Doc 25    Filed 02/23/21    Page 3 of 5




              The Debtor has equity in the Property, as evidenced by the Appraisal, which lists
               the value of the Collateral at $133,000.00. This amount is more than the
               outstanding amount due to Secured Creditor pursuant to the Note and Mortgage.
               A copy of the Appraisal is attached hereto as Exhibit D.

              The Debtor's Statement of Intention indicates the Property is being surrendered;

              Since the instant case is a Chapter 7 bankruptcy, the Property is not
               necessary to an effective reorganization;

              Interest continues to accrue; and


       Wherefore, Secured Creditor requests the entry of an order modifying the automatic stay,

authorizing Movant, its successors and assigns, to protect its interest and proceed with taking

possession of the Collateral under its Note and appropriate state statutes; and for such other and

further relief as the Court deems just and proper.


                                                     McCalla Raymer Leibert Pierce, LLC

                                           By:       /s/ Neisi Garcia Ramirez
                                                     Neisi Garcia Ramirez
                                                     Florida Bar No. 91430
                                                     Attorney for Creditor
                                                     110 S.E. 6th Street, Suite 2400
                                                     Ft. Lauderdale, Florida 33301
                                                     Phone: 954-332-9426
                                                     Fax: 954-332-9426
                                                     Email: Neisi.GarciaRamirez@mccalla.com
             Case 3:20-bk-03304-JAF         Doc 25    Filed 02/23/21       Page 4 of 5




                                          VERIFICATION


        The undersigned _______________________________
                        Donna M. Lee                    (name of witness), as the

______________________________
Assistant Vice President       (title/position of witness) of Comerica Bank; hereby

declares under penalty of perjury that:

        L I have personal knowledge of WKHFRQVXPHUSRUWIROLR of Comerica Bank;

        LL       Based on my review of the FRQVXPHU SRUWIROLR of Comerica Bank, WKH

information and allegations set forth in paragraphs 3 through 5 above, are true and correct to the

best of my knowledge; and

        (iii)The documents attached hereto as Exhibit A, B and C are true and correct copies of

the originals.


                                              /s/ Donna M. Lee, Assistant Vice President
                                              Name and Title of Witness
           Case 3:20-bk-03304-JAF       Doc 25    Filed 02/23/21    Page 5 of 5




                              CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that on February 23, 2021, a true and correct copy of the

foregoing was served by U.S. Mail, First Class to Grantland Kingman, 411 Walnut St, # 16120,

Green Cove Springs, FL 32043-3443; and those parties receiving CM/ECF service

         Eric J. Friday efriday@ericfriday.com
        Todd W. Henry todd.henry@toddhenrylaw.com, legal.assistant@toddhenrylaw.com;
       jeffrie.henry.27@gmail.com
        Jerrett M. McConnell jmcconnell@mcconnelllawgroup.com
        Alexander G. Smith alex@agsmithtrustee.com, FL52@ecfcbis.com
        United States Trustee - JAX 13/7 USTP.Region21.OR.ECF@usdoj.gov




                                          By:       /s/ Neisi Garcia Ramirez
                                                    Neisi Garcia Ramirez
